PER CURIAM:
Robert M. Wyne and Nicolas W. Lewis appeal the district court’s orders granting summary judgment in favor of Medo Industries, Inc., and denying their motion filed pursuant to Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s grant of summary judgment on the reasoning of the district court, see Wyne v. Medo Indus., Inc., No. CA-02-1812-RDB (D.Md. Mar. 25, 2004), and find no abuse of the district court’s discretion in its denial of the motion for reconsideration. Collison v. International Chem. Workers Union, 34 F.3d 233, 236 (4th Cir.1994). We grant Appellants’ motion to place Appellants’ materials under seal. We deny Appellants’ motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED